Citation Nr: 0933162	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08-03 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a mental disorder 
to include anxiety, depression, and adjustment disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to March 
1973.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.     

In April 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  


FINDINGS OF FACT

1.  At the Travel Board hearing held on April 27, 2009, prior 
to the promulgation of a decision in the appeal, the Board 
received notification from the Veteran through his authorized 
representative that a withdrawal of his appeal with respect 
to the issue of service connection for PTSD is requested.

2.  The Veteran is currently diagnosed with major depressive 
disorder.

3.  A depressive disorder is not shown by clear and 
unmistakable evidence to have existed prior to service.    

4.  The Veteran was treated for and noted to have chronic 
depression in service.

5.  The Veteran's symptomatology in service has been 
attributed to the diagnosis of major depressive disorder by a 
competent mental health professional.   

5.  The Veteran has experienced a continuity of 
symptomatology since service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the 
Veteran's representative for the issue of entitlement to 
service connection for PTSD have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).

2.  Major depressive disorder was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

As explained below, the Veteran has withdrawn his PTSD claim.  
In regard to the Veteran's more broadly claimed mental 
disorder, in light of the full grant of benefits sought on 
appeal with respect to that issue, it is clear that no 
further notification or assistance is necessary to develop 
facts pertinent to the claim.  To the extent that there are 
any notice deficiencies with respect to the Veteran's claim, 
such defects will be remedied by the AOJ when effectuating 
the award of benefits.

Analysis 

PTSD

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran's representative asked that 
the issue involving service connection for PTSD be withdrawn 
at the April 2009 Travel Board hearing.  The Veteran also 
confirmed that he wanted to have the issue withdrawn at the 
hearing.  The withdrawal request is reflected in the April 
2009 hearing transcript.  Thus, the Veteran through his 
authorized representative has withdrawn his appeal with 
respect to the issue of service connection for PTSD and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.

Mental Disorder to include anxiety, depression, and 
adjustment disorder

The Veteran essentially contends that he currently suffers 
from a mental disorder that began during his period of active 
military service and continues to the present.   

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of a disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, the medical evidence shows that the 
Veteran currently suffers from a mental disorder.  Indeed, 
the May 2007 VA examining psychologist diagnosed the Veteran 
with moderate major depressive disorder on Axis I.  While it 
is noted that a September 2005 VA treatment record includes 
an Axis I diagnosis of depression not otherwise specified and 
earlier medical evidence includes various past diagnoses of a 
mental disorder such as depression, situational depression, 
and adjustment disorder, the Board affords more probative 
value to the diagnosis provided by the May 2007 VA 
psychologist as it was based on the Veteran's psychiatric 
history as documented in the claims folder as well as 
examination and interview of the Veteran.     

Thus, as the medical evidence establishes that the Veteran 
currently suffers from major depressive disorder, the Board 
will next consider the question of in-service incurrence, to 
include whether the presumption of soundness applies to the 
Veteran's claimed condition.

The Board initially notes that the Veteran's psychiatric 
status was clinically evaluated as normal at the April 1968 
enlistment examination.  A veteran will be considered to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).  As no 
preexisting mental disorder is shown to have been noted upon 
the Veteran's entrance to service, the presumption of 
soundness applies to the Veteran's claimed condition.   

Because the Veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  VA's General Counsel has 
held that to rebut the presumption of sound condition under 
38 C.F.R. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The Veteran is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).

After careful consideration of the record, it is not 
established by clear and unmistakable evidence that the 
Veteran's current mental disorder existed prior to active 
service for reasons explained below.  

The Board recognizes that a service mental health examiner 
wrote in March 1972 that the Veteran had a longstanding 
history of multiple fears existing prior to enlistment.  The 
Board also notes that, in August 1972, an examiner wrote that 
the Veteran had a longstanding diagnosis of claustrophobia 
that he did not report at enlistment for fear that he would 
not be allowed to join the military.  Furthermore, it is 
observed that the Veteran's March 1973 separation examination 
report notes that he had passive dependent tendencies with 
various phobias that existed prior to enlistment.  Moreover, 
a post-service treatment record dated in August 1986 reveals 
that the Veteran reported that he had been nervous for almost 
all of his life and would tear his hair out in clumps while 
in anger at age two.  

However, as noted above, the Veteran's psychiatric status was 
clinically evaluated as normal at the enlistment examination 
and he denied having a history of nervous trouble of any 
sort, depression, or excessive worry on the enlistment report 
of medical history.  The Board also notes that the Veteran 
has competently reported in numerous statements that he was 
never depressed before his period of military service.  
Furthermore, no mental health examiner to include those in 
service has specifically found that a depressive disorder 
existed prior to service.  Indeed, various service examiners 
concluded that claustrophobia and various fears and phobias 
existed prior to service but none found that depression, a 
different disability, existed prior to service.  
Additionally, the May 2007 VA examiner wrote that a note was 
found in the Veteran's service treatment records indicating 
that his mental health problems existed prior to service; 
however, the examiner did not specifically find that the 
Veteran's depressive disorder existed prior to service.  In 
fact, the May 2007 VA examiner seemed to suggest otherwise as 
he had previously made reference to the Veteran's depressive 
disorder that "manifested when he was in the Navy."  
Furthermore, it is noted that the Veteran competently 
reported his past psychiatric history in August 1986 and 
denied having any psychiatric treatment other than the 
treatment in service, which further suggests that the Veteran 
had no depressive disorder prior to service.     

Thus, the Board will not consider whether the Veteran's 
mental disorder was aggravated by service and, instead, will 
proceed to evaluate whether the Veteran is otherwise entitled 
to service connection for his current mental disorder.

Service treatment records indicate that the Veteran was 
treated for depression on numerous occasions in service.  

In December 1969, the Veteran complained of depression and 
presented for treatment at the neuropsychiatric clinic due to 
not being unable to adjust to the military explaining that he 
was frustrated over his enlistment period of 6 years in the 
Navy and his feeling that he was not learning or improving 
his skills in his trade.  The noted impression was mild 
depressive reaction with some passive aggressive elements.  

In January 1970, the Veteran was noted to have continuing 
feelings of depression but indicated that he did not want to 
take anti-depressants at that time.  The Veteran was referred 
for follow-up psychiatric evaluation with the examiner noting 
that the Veteran had not improved and was reluctant to take 
medication.  

In February 1970, a service examiner noted that the Veteran 
had chronic depression and requested to be seen by a 
different psychiatrist.  The Veteran further reported at that 
time that he would be unable to serve out his duty of four 
and a half years because of his depression.  

In March 1970, the Veteran again presented for psychological 
treatment and the examiner noted that the Veteran's diagnosis 
was unchanged and concluded that the Veteran was fit for 
further duty but suggested that he not be placed in an 
extremely isolated environment if at all possible.  

In February 1972, the Veteran was noted to suffer from 
frequent depression and numerous phobias (i.e., isolation, 
closed places, etc.) and was referred for evaluation at the 
mental hygiene clinic.  

In March 1972, the examiner noted that the Veteran had 
previously agreed to try assignment at a duty station in 
Okinawa, Japan and had done well at the duty station since 
his arrival.  However, two weeks earlier, he had been advised 
that he would be considered for a change in his military 
occupational specialty (MOS) to electronics warfare and, 
consequently, he became anxious for fear that he would be 
unable to function on a ship where he would be isolated 
without any recourse for escape and initiated additional 
psychiatric evaluation.  He also expressed concern that the 
Navy was considering transferring people in his MOS to Alaska 
or Guam and he feared that he would not be able to function 
in these isolated areas and would become depressed to the 
point of incapacitation.  The examiner noted that the 
Veteran's past history revealed a longstanding history of 
multiple fears existing prior to enlistment and noted that he 
had no formal psychiatric diagnosis for the Veteran at the 
time although there were some obvious passive-dependent 
features.  The examiner recommended that any assignment to an 
isolated area or a ship be avoided under the present 
circumstances; however, if he was assigned to such an area, 
it was recommended that he be returned for a formal diagnosis 
and further recommendations for a disposition.    

In August 1972, the Veteran was sent for psychiatric 
evaluation prior to being allowed to reenlist for two years.  
It was noted that the Veteran had a long standing diagnosis 
of claustrophobia that he did not report at enlistment for 
fear that he would not be allowed to join the military and 
has made a rather good adjustment to the Navy by being kept 
in a duty situation where his claustrophobia does not become 
manifest.  It was also noted that the situation had recently 
arisen where the Veteran was liable for transfer to another 
station where his claustrophobia might become openly 
manifest.  The examiner noted that there was no form of 
psychiatric diagnosis at this time but the Veteran did show 
features of inadequate personality which manifested itself to 
his claustrophobia.  The examiner recommended that the 
Veteran not be allowed to reenlist for two more years because 
his preexisting claustrophobia made him unsuitable for 
further service in the Navy; however, no treatment for the 
claustrophobia was indicated at that time.    

In a letter written by the Veteran in late September 1972, 
the Veteran expressed frustration that his discharge was 
delayed and/or reenlistment was allowed despite the medical 
findings recommending that he not be allowed to reenlist.  

The Veteran was separated from service in March 1973 at which 
time he was discharged by reason of the convenience of the 
government and was not recommended for reenlistment.  The 
Veteran's psychiatric status was evaluated as abnormal at the 
March 1973 separation examination.  The examiner noted at 
that time that the Veteran had passive dependent tendencies 
with various phobias that were well documented by psychiatric 
consultation and existing prior to enlistment.  It was 
further noted that the Veteran's condition was not considered 
disabling since he was functioning well.  It is finally noted 
that the Veteran had passive dependent tendencies with 
various phobias that existed prior to service and were not 
considered disabling as the Veteran was well adjusted.

The evidence further indicates a continuity of depression 
symptomatology after discharge.  

In this regard, the Board notes that the earliest post-
service medical evidence of record that includes reference to 
the Veteran's mental problems is not shown until 
approximately 1985, which is many years after discharge.  The 
Board also notes that the May 2007 VA medical opinion 
regarding whether the Veteran's current depressive disorder 
is related to service is inadequate as the examiner first 
found that the Veteran's current depression was less likely 
as not caused by or a result of mental health issues on 
active duty but later wrote that it was likely that the 
Veteran's current depression was a recurrence of a depressive 
disorder that also manifested when he was in the Navy.  Thus, 
the only competent medical opinion of record addressing the 
question of whether the Veteran's currently diagnosed 
psychiatric disorder is related to service appears to have 
conflicting statements and is inadequate on such basis.    

Nevertheless, the Board notes that Veteran and his wife have 
competently and credibly reported that he has experienced a 
continuity of depression symptomatology since discharge.  
Although the Board notes that the Veteran and his wife are 
lay persons and do not have the requisite medical expertise 
to attribute his psychological symptoms to the diagnosis of 
major depressive disorder, such symptoms were sufficiently 
attributed to the diagnosis of depressive disorder by the May 
2007 VA examiner.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Thus, despite the inadequacy of the May 2007 VA 
medical opinion, the Board finds that the Veteran's lay 
statements asserting continuity of symptomatology since 
service, particularly in light of the documented in-service 
treatment for psychological problems, sufficiently satisfy 
the nexus requirement.

In sum, the evidence does not clearly and unmistakably 
establish that a depressive disorder existed prior to 
service.  However, the competent evidence of record does show 
that the Veteran was treated for depression on numerous 
occasions during service and has presented credible competent 
evidence that he has experienced a continuity of 
symptomatology since that time.  Moreover, the symptoms in 
service were attributed to the diagnosis of depressive 
disorder by a competent mental health professional.  
Therefore, in consideration of the foregoing, the Board finds 
that service connection for major depressive disorder is 
warranted.  


ORDER

The appeal of the issue of service connection for PTSD is 
dismissed.

Entitlement to service connection for major depressive 
disorder is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


